Citation Nr: 9910813	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  95-36 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from September 1977 
to May 1980.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating action by the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina, Regional Office, which denied the veteran 
entitlement to a total rating for compensation purposes based 
on individual unemployability.  This rating also increased 
the disability evaluation for the veteran's service-connected 
postoperative residuals of a right shoulder injury from 
20 percent to 30 percent.  The veteran did not perfect an 
appeal as to this issue.  

During the course of this appeal, the veteran relocated to 
Virginia, and his claim has been transferred to the 
jurisdiction of the Roanoke, Virginia, Regional Office (RO).  


FINDINGS OF FACT

1.  The only disability for which service connection has been 
granted is a right shoulder disorder, rated 30 percent 
disabling.  

2.  The veteran's service-connected right shoulder disability 
does not prevent him from securing or following a 
substantially gainful occupation considering the impairment 
from this disorder and his educational and occupational 
background.  


CONCLUSION OF LAW

The requirements for a total compensation rating based on 
individual unemployability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.17 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran separated from active duty in May 1980 under 
honorable conditions.  He performed duties as an aircraft 
armament specialist while on active duty.  The narrative 
reason for separation on his DD Form 214, Certificate of 
Release or Discharge from Active Duty, was "unsuitable-
apathy, defective attitude-evaluation officer."  The 
veteran's service medical records show that the veteran was 
evaluated and treated for a right shoulder injury, involving 
an acromioclavicular (A/C) separation, sustained when he fell 
off of a motorcycle in January 1980.  

On VA examination in June 1980, the veteran complained that 
his right shoulder was not properly functioning, indicating 
that he experiences decreased strength in certain motions of 
the right shoulder.  Examination revealed a well-healed 
surgical scar over the A/C joint and moderate tenderness to 
palpation.  Range of motion was normal except for external 
rotation, which was to 75 degrees.  No definite atrophy was 
noted but there appeared to be some decrease in strength in 
upward and downward motions with the arm straight out.  An X-
ray of the right shoulder was interpreted to show an average 
A/C joint but with several areas of calcification inferior to 
the lateral clavicle consistent with residuals from an old 
trauma.  

In July 1980, the RO granted service connection for 
postoperative residuals of a right shoulder injury and 
assigned a 10 percent disability evaluation, effective from 
May 1990.   A February 1991 Board decision granted a 
20 percent disability evaluation for the veteran's right 
shoulder disorder.  This determination was based on a Board 
finding that the veteran's service-connected right shoulder 
disorder had increased in severity and was manifested by pain 
and tenderness, diminished range of motion, impingement 
syndrome, and degenerative arthritis.  

The veteran was hospitalized at a VA medical center in 
December 1990 for complaints of progressive pain and popping 
in his shoulder, especially with overhead activities.  
Examination of the right shoulder revealed diminished range 
of motion and positive impingement and apprehension signs.  
He was admitted to surgery and underwent a right shoulder 
acromioplasty and a digital clavicle resection.  

VA clinical records, received in February 1995, and compiled 
between December 1994 and February 1995, show evaluation and 
treatment provided to the veteran for his service-connected 
right shoulder disorder.  An X-ray of the right shoulder in 
December 1994 was interpreted to reveal a hyperostosis of the 
coracoid clavicle ligament.  In February 1995, the veteran 
was found to have shoulder tenderness at the extremes of 
motion.  Motor strength was 5 minus/5 in external rotation 
and abduction.  The veteran's examiner indicated that he felt 
that the veteran had a frozen shoulder and referred him to 
physical therapy for purposes of increasing his range of 
motion.  Included in these records are notes of a VA 
vocational rehabilitation counseling psychologist who 
recorded the veteran's recent problems in obtaining 
employment as a respiratory therapist, his desire to 
geographically relocate and the veteran's intent to apply for 
a position as a respiratory therapist at a VA Medical Center.  

In a May 1995 VA application for compensation based on 
individual unemployability, the veteran reported that he last 
worked full time in December 1994 as a carpenter.  Prior to 
that, he indicated he was employed as a Marine mechanic.  The 
veteran further reported that he had attended a community 
college for two years.  He noted that, in November 1993, he 
had obtained certification as a respiratory therapy 
technician.  The veteran said that, when he performs work as 
a mechanic or carpenter, his shoulder becomes so 
uncomfortable that he is unable to continue his work.  He 
added that, while he has retrained as a respiratory therapy 
technician, he has been unable to obtain employment in this 
field due to concerns of private employers about his 
shoulder.  

By a rating decision dated in July 1995, the RO increased the 
disability evaluation for the veteran's service-connected 
right shoulder disorder from 20 percent to 30 percent, 
effective from December 1994.  

In an updated application for increased compensation based on 
individual unemployability, dated in September 1997, the 
veteran said that he last worked full time in 1991.  He 
furthermore reported that he had been employed during 1996 as 
a respiratory technician at the Riverside Regional Medical 
Center in Newport News, Virginia.  The veteran further 
indicated that he was in the process of obtaining a welding 
certificate.  A VA Form 21-4192, Request for Employment 
Information in Connection with Claim for Disability Benefits, 
was returned in December 1997 from the veteran's previous 
employer.  The veteran's employer reported that the veteran 
had worked as a certified respiratory care technician from 
January 1996 to October 1996 on a full-time basis.  It was 
further reported that the veteran received no concessions by 
reason of age and disability and that he resigned from this 
employment due to "personal reasons."  

In a statement dated in December 1997, the veteran related 
that he had lost his house as a result of being unemployed 
and has since been homeless.  He further said that he has not 
been considered for many jobs as a respiratory technician due 
to a positive PPD (tuberculosis skin test).  

On an August 1998 VA examination, the veteran reported that 
he had been working for the last three months at a private 
hospital as a respiratory therapist.  He said that during 
this period he probably lost less than 15 days of work 
because of injury-connected problems.  The veteran complained 
of experiencing crepitus and popping in his right shoulder 
joint and that his dislocations are almost spontaneous.  
Examination of the right shoulder found healed scars about 
the joint.  The veteran complained of pain when his shoulder 
was palpated for anatomic landmarks.  Healing of the right 
clavicle was found to be complete and satisfactory.  The 
veteran had full grip in the right hand and full strength in 
extending the fingers and the wrist.  The right shoulder 
could be elevated passively to 90 degrees where measured 
shoulder motion and internal rotation were to 64 degrees and 
in external rotation to 35 degrees.  There was no evidence of 
loss of shoulder, arm, forearm or intrinsic hand musculature.  
It was noted that the veteran kept his right arm dangling at 
his side, when he removed his shirt and when he put his shirt 
back on after examination.  Right shoulder condition 
restricting employment requiring lifting, turning screws or 
nuts and overhead or shoulder level stacking or lifting was 
diagnosed.  

Analysis

Initially, the Board notes that the veteran's claim for a 
total disability rating for compensation purposes based on 
individual unemployability is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see also Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Where the veteran 
has presented a well-grounded claim, VA has a duty to assist 
the veteran in the development of facts pertinent to his 
claim.  The Board is satisfied that all relevant facts in 
this case have been properly developed.  Therefore, no 
further assistance to the veteran is required to comply with 
the duty to assist him mandated by 38 U.S.C.A. § 5107(a).  

Total disability ratings for compensation may be assigned 
when the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  When these 
percentage standards are not met, consideration may be given 
to entitlement on an extraschedular basis, taken into account 
such factors as the extent of the service-connected 
disability, and employment and educational background.  It 
must be shown that the service-connected disability produces 
unemployability without regard to advancing age.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.  

The veteran is service connected for postoperative residuals 
of a right shoulder injury, rated as 30 percent disabling.  
He has no other service-connected disability.  Therefore, he 
does not meet the percentage requirements of 38 C.F.R. 
§ 4.16(a) for consideration for a total unemployability 
rating on a schedular basis.  

The Board has considered possible entitlement to the benefit 
on an extraschedular basis in accordance with 38 C.F.R. 
§ 4.16(b).  The determinative issue is whether the veteran is 
unemployable due to service-connected disability.  See 
Fisher v. Principi, 4 Vet. App. 57 (1993).  

In determining whether the veteran is entitled to total 
disability rating based upon individual unemployability, 
neither the veteran's nonservice-connected disabilities or 
his advancing age may be considered.  Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  For a veteran to prevail on a claim 
based on unemployability, it is necessary that the record 
reflect some factor, which places his case in a different 
category than other veterans with equal ratings of 
disability.  Id.  Furthermore, the fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether the veteran is capable 
of performing the physical and mental acts, required by 
employment, not whether the veteran can find employment.  Id.  

In this case, the veteran contends that his service-connected 
right shoulder disorder prevents him from securing or 
engaging in substantial employment.  The veteran avers that 
all employment he seeks is denied because prospective 
employers considered him an employment risk as a result of 
his right shoulder problems.  

The Board, based on the medical evidence cited above, cannot 
find that the veteran's service-connected right shoulder 
disability, evaluated 30 percent disabling, causes him to be 
unable to secure and follow a substantially gainful 
employment.  The veteran has received VA vocational 
rehabilitation training and is certified as a respiratory 
technician.  At the time of his most recent VA examination, 
conducted in August 1998, the veteran was working in that 
position, apparently full time.  He also had previous 
employment in this capacity from January 1996 to October 
1996.  This employment was terminated for reasons unrelated 
to his service-connected disability.  

The record indicates that the veteran has substantial 
disability of his right shoulder and that he has difficulty 
with lifting, turning screws or nuts, and overhead or 
shoulder level stacking or lifting.  However, the Board finds 
that the veteran is fully capable of performing the physical 
and mental acts required for other forms of gainful 
employment.  The veteran is a high school graduate with 1 to 
2 years of college and previous work experience and at last 
report had a full-time job in his chosen field.  

The Board finds that the preponderance of the evidence does 
not support a determination that the veteran, based on 
disability resulting from his service-connected right 
shoulder disability, is unemployable.  As the preponderance 
of the evidence is against the veteran's claim, the benefit 
of the doubt rule is inapplicable and the veteran's claim 
must be denied.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Entitlement to a total compensation rating based on 
individual unemployability is denied.  



		
	J. E. Day
	Member, Board of Veterans' Appeals




 

